Case 1:18-ap-01116-VK      Doc 11 Filed 04/25/19 Entered 04/25/19 11:21:28               Desc
                            Main Document    Page 1 of 3




 1

 2

 3                         UNI"QED STATES BANKRUPTCY COURT

 4                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

 5

 6

     n re                                                   Case No.1:18-bk-11471-VK
     ATIF SHEIKH and NAUREEN SHEIKH,
 8
                                                            [Chapter 7
 9

Zo                    Debtor(s).

11    CANDACE MARIE BARS,
12                                                          Adv. No. 1:18-ap-1116-VK

13                                                          MEDIATOR'S CERTIFICATE
                      PlaintifF(s)/ Movant(s),              REGARDING COMPLETION OF
14                                                          MEDIATION CONFERENCE

15   ATIF SHEIKH,     ~'

16

17                    Defendants)/Respondent(s).

18
           1.     I was assigned to mediate this matter by order of this Court dated
19
      1/18/2019              as the:
20
                  (a) Mediator         ✓    ;
21
                  (b) Alternate Mediator              y
22
                  (c) Successor Mediator
23
                  (d) Successor Alternate Mediator
24
           2.     I hereby certify that, to the best of my information and belief, the
25
     mediation assignment:
26


     Form 706                                                                      Revised 11/09
Case 1:18-ap-01116-VK      Doc 11 Filed 04/25/19 Entered 04/25/19 11:21:28             Desc
                            Main Document    Page 2 of 3




 1                 (a) Settled          ;
 2                 (b) Did NOT settle       ✓

 3         3.      If the matter SETTLED:
 4                 (a) Did the matter settle prior to the mediation conference without a
 5   mediation conference being held?
 6                 (b) If you conducted a mediation conference that settled, on what
     dates) did the conference occur?
 s                 (c) If you conducted a mediation conference that settled, who did you
 9   designate to prepare the settlement documentation?
10         4.      If the matter DID NOT settle:
11                 (a) Was the matter dismissed by the Court prior to the mediation
12   cnnfPrPnce?   No.

13                 (b) Did you conduct a mediation conference? Yes.
14                 (c) If you conducted a mediation conference, on what dates) did the
15   conference occur? April 23, 2019
16

17

18   DATED: April 23, 2019                               ron Z. Moldo
                                                       (Na      ~' ~~~ y or
19                                                       r g,~'' d ~ ~,..F~ .
                                                           ,~              ~~
20                                                     ~~ i' ature of Mediator)

21

22   cc:   Hon. Barry Russell
           Mediation Program Administrator
23         United States Bankruptcy Court
           255 East Temple Street, Suite 1660
24         Los Angeles, California 90012
25

26


     Form 706                                      2                              Revised 11/09
       Case 1:18-ap-01116-VK                     Doc 11 Filed 04/25/19 Entered 04/25/19 11:21:28                                     Desc
                                                  Main Document    Page 3 of 3


                                         PROOF OF SERVICE OF DOCUMENT
 am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is

9401 Wilshire Boulevard, Ninth Floor, Beverly Hills, California 90212-2974

A true and correct copy of the foregoing document entitled: MEDIATOR'S CERTIFICATE REGARDING COMPLETION
OF MEDIATION CONFERENCE will be served or was served (a) on the judge in chambers in the form and manner
required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On April
25, 2019 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

David C Bernstein david@davidbernsteinlaw.com
Steven M Gluck sgluck@juno.com
David Keith Gottlieb (TR) dkgtrustee@dkgallc.com,
dgottlieb@ig7technology.com,rjohnson@dkgallc.com,akuras@dkgallc.com
United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov

                                                                                      ❑ Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On April 25, 2019 I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

Hon Barry Russell, Mediation Program Administrator
United States Bankruptcy Court
255 E. Temple Street, Suite 1660
Los Angeles, CA 90012
                                                                                      ❑ Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on April 25, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

VIA FEDEX
Honorable Victoria S. Kaufman
United States bankruptcy Court, Central District of California
21041 Burbank Bivd., Courtroom 301 /Suite 354
Woodland Hills, CA 91367
                                                                                      ❑ Service information continued on attached page

 declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 April 25, 2019               Angela Matsuoka                                                  /s/Angela Matsuoka
 Date                         Printed Name                                                     Signature




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


~u„e2o,2                                                                                           F 9013-3.1.PROOF.SERVICE
